TO BE PUBLISHED



               Supreme Court of Kentucky
                               2021-SC-0544-OA

 SHEILA SEADLER                                                     PETITIONER



 V.                           IN SUPREME COURT




 INTERNATIONAL BROTHERHOOD OF                                     RESPONDENT
 ELECTRICAL WORKERS, LOCAL 369


                             OPINION AND ORDER

      Under Sections 110 and 116 of the Kentucky Constitution and Kentucky

Rule of Civil Procedure (CR) 76.36, Petitioner, Sheila Seadler, moves this Court

for an order prohibiting or delaying the formation of a collective bargaining unit

composed of non-supervisory attorneys employed by the Louisville Metro Public

Defender’s Office (“Public Defender’s Office”). Because Seadler has failed to

demonstrate entitlement to such an extraordinary remedy, we deny her

petition.

                               I. BACKGROUND

      Seadler is a non-supervisory staff attorney employed by the Public

Defender’s Office. In an affidavit accompanying her petition, Seadler states

that a group of other non-supervisory attorneys employed by the Public

Defender’s Office have started the process to conduct an election under the

National Labor Relations Act to determine whether to organize for the purpose
of collective bargaining. Respondent, the International Brotherhood of

Electrical Workers, Local 369, is the labor union assisting in the formation of

the proposed collective bargaining unit. The election was scheduled for

December 10, 2021. As a non-supervisory attorney, Seadler contends that she

would be a member of the labor organization that would have the exclusive

right to represent her if a majority of attorneys in the Public Defender’s Office

vote in favor of forming the proposed collective bargaining unit.

      In her petition, Seadler asserts that an attorney’s participation in a labor

organization for the purposes of collective bargaining is not expressly permitted

by the Kentucky Rules of Professional Conduct (“the Rules”) and is implicitly

prohibited by the Rules because it creates an impermissible conflict with an

attorney’s responsibilities to individual clients. Because this Court has the sole

authority to govern matters related to the ethical conduct of members of the

Kentucky Bar,1 Seadler petitions for an order prohibiting or delaying the

formation of a collective bargaining unit composed of non-supervisory

attorneys employed by the Public Defender’s Office until the Court can

determine whether the Rules permit attorneys to be members of a collective

bargaining unit. Specifically, Seadler petitions for an order declaring that the

Rules do not allow attorneys to become members of a collective bargaining

unit; that membership and participation in activities sponsored by a labor

organization are prohibited until the Court is shown that union membership




      1   Ky. Const. § 116.

                                         2
will not materially interfere with each attorney’s responsibilities to their clients;

and that Seadler may not become a member of the proposed collective

bargaining unit or be bound by any action it undertakes.2

                                   II. ANALYSIS

      Under Section 110(2)(a), this Court has the power to issue writs

necessary to “exercise control of the Court of Justice.”3 Unlike the usual form

of appellate revisory writ, where “a case is pending in a lower court and the

focus of the writ petition . . . is action or inaction of that particular lower court

in that particular case[,]” supervisory writs under Section 110 are only

available in the Supreme Court and seek to address a broader concern: “this

Court’s control over the proper functioning of our courts.”4 Where a

supervisory writ is sought “to address an ongoing practice that is not limited to

one case or even one judge . . . the usual appellate writ standard applicable to

revisory writs is not applicable.”5 Instead, this Court “simply must determine

whether the circumstances are sufficiently compelling to merit a supervisory

writ.”6 That is, “the standard in such matters is very simply whether a majority




      2 The election as to whether the non-supervisory attorneys employed by the
Public Defender’s Office may organize for the purpose of collective bargaining has
presumably already occurred. However, Seadler appears to petition for an order
declaring that membership or participation in a collective bargaining agreement is
prohibited regardless of whether the non-supervisory attorneys have already voted to
form a collective bargaining unit.
      3   Ky. Const. § 110.
      4   Commonwealth v. Carman, 455 S.W.3d 916, 923 (Ky. 2015).
      5   Id.
      6   Id.

                                          3
of this Court believes the circumstances merit a supervisory writ . . . .”7 But

only in “well defined and compelling circumstances” should such an

extraordinary request be entertained.8

      In this case, that standard is not met. Seadler asserts that a supervisory

writ prohibiting or delaying the formation of the collective bargaining unit is

necessary because this Court has the sole authority to promulgate rules

governing the discipline of members of the bar, and whether the Rules permit

attorneys to be members of a collective bargaining unit is unsettled. It is true

that Section 116 of the Kentucky Constitution vests in this Court the exclusive

authority to govern all matters related to the ethical conduct of members of the

Bar.9 And Seadler correctly notes that whether the Rules permit union

membership is an issue of first impression for this Court. We agree with the

Respondent, however, that a supervisory writ is inappropriate because SCR10

3.530 provides the proper procedural mechanism to place before this Court a

question relating to the interpretation of the Kentucky Rules of Professional

Conduct.11


      7   Id.
      8   Abernathy v. Nicholson, 899 S.W.2d 85, 88 (Ky. 1995).
      9 Ky. Const. § 116 (“The Supreme Court shall, by rule, govern admission to the
bar and the discipline of members of the bar.”).
      10   Supreme Court Rules.
      11 We note that this Court has already considered and rejected a request to
issue a revisory writ under CR 76.36 in a similar matter, Niehaus v. Kentucky Ass’n of
State Employees, Local 4590, No. 2000-SC-0256-OA (Ky. dismissed June 15, 2000). In
that case, J. David Niehaus petitioned this Court for an order declaring that
membership in or association with a proposed collective bargaining unit composed of
non-supervisory attorneys employed by the Louisville Metro Public Defender’s Office
was inconsistent with the duties of an attorney employed by that office. Id. at 2. This
                                           4
      Under SCR 3.530, an attorney “who is in doubt as to the ethical

propriety of any professional act contemplated by that attorney may request an

informal opinion” from the Ethics Committee.12 Although informal opinions are

advisory only, no attorney may “be disciplined for any professional act

performed by the attorney in compliance with an informal opinion furnished by

the Ethics Committee member pursuant to such attorney’s written request . . .

.”13 Further, if the Ethics Committee determines an ethical issue is sufficiently

important, “the Committee may issue and furnish to the Board of Governors a

proposed opinion authorized by such Committee for approval as a formal

opinion.”14 And any person or entity aggrieved by the Board’s formal opinion

may then petition this Court for review.15

      Seadler admits she made no attempt to request an advisory opinion

under SCR 3.530. In her view, the time limits for the unionization process

imposed by the National Labor Relations Board make a request for an advisory

opinion from the Ethics Committee impractical, and the duty of obtaining an

ethics opinion in this case was on the proponents of union formation anyway.

We are doubtful that recourse through SCR 3.530 would be impractical for




Court declined to issue a writ, stating that “SCR 3.530 is the proper procedural
mechanism to place before this Court a question relating to the interpretation of the
Kentucky Rules of Professional Conduct.” Id. at 4. Although unpublished, we find that
memorandum opinion highly relevant and persuasive.
      12   SCR 3.530(2).
      13   SCR 3.530(5).
      14   SCR 3.530(4).
      15   SCR 3.530(12).

                                          5
Seadler at this juncture. But, in any case, we find that these circumstances

are not so rare and compelling as to merit a supervisory writ. Accordingly, we

deny Seadler’s petition for a supervisory writ under Section 110 of the

Kentucky Constitution.

      ACCORDINGLY, IT IS HEREBY ORDERED as follows:

      1. Seadler’s Petition filed Pursuant to Section 110 and 116 of the

Kentucky Constitution is DENIED;

      2. The Louisville and Jefferson County Public Defender Corporation’s

December 9, 2021, Motion to Intervene Pursuant to CR 24.01 or Alternatively

Pursuant to CR 24.02 is DENIED;

      3. Seadler’s December 29, 2021, Motion for Leave to File a Reply is

DENIED;

      4. The Louisville & Jefferson County Public Defender Corporation’s

January 5, 2022, Motion for Leave to File a Reply is DENIED; and

      5. The International Brotherhood of Electrical Workers, Local 369’s

January 12, 2022, Motion to File a Sur-Reply is DENIED.

      All sitting. All concur.

      ENTERED: March 24, 2022.



                                           ____________________________________
                                           CHIEF JUSTICE




                                       6